Citation Nr: 0303984	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with claudication in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
peripheral vascular disease with claudication in the right 
lower extremity.

The Board notes that the veteran initially requested a 
hearing before a Hearing Officer at the RO; however, he 
subsequently withdrew his hearing request.  Thus, there is no 
hearing request pending at this time.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the peripheral vascular disease with claudication in the 
right lower extremity was incurred as a result of an 
inservice injury.


CONCLUSION OF LAW

Peripheral vascular disease with claudication in the right 
lower extremity was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 2000 rating 
decision, the July 2000 statement of the case, and the 
October 2002 supplemental statement of the case.  In the 
January 2000 rating decision and the July 2000 statement of 
the case, the RO stated that a claim for service connection 
required evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
and evidence of a nexus, or link, between the inservice 
injury or disease and the current disability.  The RO stated 
that the veteran had not brought forth competent evidence of 
a nexus between the current diagnosis of peripheral vascular 
disease with claudication in the right lower extremity and a 
disease or injury in service.  Thus, the veteran was placed 
on notice that the evidence needed to substantiate his claim 
was competent evidence of a nexus between the current 
disability and service.  Based on the above, the Board finds 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
January 2002 letter, the RO told the veteran that it would 
make reasonable efforts to help him in obtaining evidence 
necessary to support his claim.  It stated that it would 
obtain evidence, such as medical records, employment records, 
or records from other federal agencies, but stated that the 
veteran needed to provide enough information so that it could 
request the records.  The RO asked the veteran to complete 
the VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, for each doctor he had seen for his 
peripheral vascular disease and to send the releases to VA 
and that it would attempt to obtain the identified records.   

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO attempted to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC), but it was unsuccessful.  In a June 
1999 letter, the RO asked the veteran to complete the 
enclosed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, so that it would attempt to obtain 
documents relating to the veteran's service.  In January 
2001, April 2001, January 2002, and July 2002, the RO 
submitted requests to the NPRC in an attempt to obtain the 
veteran's service medical records.  The Board notes that the 
veteran has alleged an injury to his right knee in service, 
and he is competent to allege that he sustained an injury.  
The Board will concede the inservice injury to the back of 
his right knee.  Thus, while the RO was unable to obtain the 
service medical records, it does not prejudice the veteran 
that such records could not be obtained.  The RO also 
obtained the veteran's private medical records from Dr. Theo 
Kioutas.  The veteran has not alleged that he received 
treatment at a VA facility or any other records that VA has 
not obtained.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he sustained an injury to the back 
of his right knee in service, when a jeep bumper hit him in 
that location.  He stated that he experienced pain and 
discomfort at his right calf during the remainder of his time 
inservice.  

January 1991 private treatment records show a diagnosis of 
deep vein thrombosis of the left calf.

A December 1998 private treatment record shows that the 
veteran complained of right lower leg discomfort.  Dr. 
Kioutas noted that the veteran had a history of arterial 
insufficiency of the right lower leg secondary to popliteal 
artery obstruction after an accident.  In May 1999, Dr. 
Kioutas stated that the veteran had intermittent claudication 
of the right leg upon walking.

In an August 1999 letter from Dr. Kioutas, he stated that the 
veteran had been seen by him in 1958 while he was a resident 
in internal medicine, at which time the veteran complained of 
right lower leg discomfort with mainly the right calf when 
walking fast.  He noted the veteran reported having sustained 
an injury to the back of his right knee in service and had 
pain subsequent to the incident.  Dr. Kioutas stated that the 
physical examination was normal, except for faint arterial 
pulses below the right knee and that he recommended that the 
veteran see a cardiovascular specialist.  He stated the 
cardiovascular specialist ordered an arteriogram, which 
revealed a right popliteal artery thrombosis with 
obstruction.  Dr. Kioutas stated that the veteran had had an 
episode of posterior left leg pain in 1991 and right leg pain 
in 1998 and 1999.

A July 1999 VA examination report shows that the examiner 
made detailed findings as to the veteran's history of the 
inservice injury and the symptoms the veteran had experienced 
after the injury.  He examined the veteran and entered an 
impression of peripheral vascular disease with claudication 
in the right lower extremity.  The examiner stated that he 
was requesting an arterial Doppler and systolic pressures.  
Those studies were done in July 1999 and October 1999.  The 
July 1999 vascular lab rating consultation report showed 
right aortoiliac disease and distal femoro-popliteal disease.  
The arterial duplex scan revealed no evidence of popliteal 
artery aneurysm.  The examiner reviewing that report stated 
that the veteran had low flow in the mid portion of the 
superficial femoral artery consistent with stenosis; however, 
that the popliteal itself appeared to be intact.

Following review of the results, the VA examiner, in an 
October 1999 addendum, stated that the veteran's peripheral 
vascular disease was not caused by the alleged injury.

In an October 2000 letter from Dr. Kioutas, he stated that he 
did not believe that there was sufficient evidence to 
disqualify the veteran's claim of a previous injury resulting 
in disability.  He stated that he believed that the most 
definitive diagnostic study to establish the diagnosis and 
the extent of the lesion was the performance of an 
arteriogram or have a magnetic resonance angiography by a new 
generation machine.

The veteran submitted letters from his mom and two 
individuals who stated that the veteran had been healthy 
prior to entering service and that since service, his health 
had deteriorated.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for a chronic disability, such as a cardiovascular 
disorder, if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for peripheral vascular 
disease with claudication in the right lower extremity.  The 
Board has conceded that the veteran sustained an injury 
behind his right knee in service.  The basis for the denial 
of the veteran's claim is that he has not brought forth 
competent evidence of a nexus between the current diagnosis 
of peripheral vascular disease with claudication in the right 
lower extremity and service.  In fact, there is evidence to 
the contrary.  Following examination of the veteran and 
having the veteran undergo additional testing, the VA 
examiner stated that the peripheral vascular disease with 
claudication in the right lower extremity was not the result 
of the inservice injury.  Dr. Kioutas has not refuted this 
finding; rather, he has argued that the evidence is not 
sufficient to disqualify the veteran's claim and recommended 
further testing.  This is not enough to outweigh the evidence 
against the veteran's claim or place the evidence in 
equipoise.  The VA examiner had an opportunity to review the 
veteran's medical history, examine the veteran, have him 
undergo additional testing, and make an opinion as to the 
results of the testing.  The Board finds that the October 
1999 addendum is the most probative evidence of record.

Additionally , in the August 1999 letter from Dr. Kioutas, he 
indicated that he had seen the veteran in 1958, at which time 
the veteran was diagnosed with right popliteal artery 
thrombosis with obstruction.  This does not establish that 
such was incurred in or aggravated by service or manifested 
to a compensable degree within one year following service.  

Although the veteran has asserted that the current peripheral 
vascular disease with claudication in the right lower 
extremity is the result of the inservice injury to his spine, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for peripheral vascular disease with 
claudication in the right lower extremity, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for peripheral vascular disease with 
claudication in the right lower extremity is denied.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

